Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 33-36, indicated as containing allowable subject matter in the office action mailed 12/16/20, have been rewritten in independent form. Claims 33-34 have been amended to clearly recite a drilling fluid comprising a fluid and barite, overcoming the 112(b) rejection set forth in the previous office action, and claims 33-36 have also been amended to clearly recite initial and final boiling points. Claims 31-32 have been canceled, rendering the rejection of those claims under 35 USC 112(b) moot. The amended claims are therefore allowed for the reasons stated in paragraph 11 of the office action mailed 12/16/20. Amended claims 33-34 require the drilling fluid to be in association with barite. Since the Lin reference discussed in the previous office action discloses the fluid as a non-functionalized plasticizer for articles made from plasticized polyolefin compositions, one of ordinary skill in the art would not have been motivated to include barite, known as a weighting agent for drilling fluids, into the composition. Claim 35 requires a mixture of two fractions having discontinuous boiling ranges, and excludes via “consisting of” language fractions having other boiling ranges. Neither Lin nor the Aalto or Mercer references discussed in the previous office action disclose or render obvious compositions consisting of the two fractions recited in claim 35. Similarly, while the three fractions of claim 36 have overlapping boiling ranges, a mixture of the three 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771